DETAILED ACTION
1.           This office action is a response to the Application/Control Number: 16/761,452 filed 05/04/2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 09/28/2022, which replace all prior or other submitted versions of the claims.
	- Claims 15 marked as cancelled.
- Claims 1- 4, 10, 12-14, 21 are amended.
- Claims 1-14, 16-21 are pending.
- Claims 1-14, 16-21 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Acknowledgment is made of the national stage Application/Control Number: 16/761,452 based upon a continuation of 371 of PCT/SE2017/051127 filed 11/14/2017.

Response to Amendments/Remarks
6.	Applicant's remarks/arguments, see page 9-19, filed 09/28/2022, with respect to REMARKS/ARGUMENTS, have been acknowledged.

7.	Applicant's remarks/arguments, see page 9, filed 09/28/2022, with respect to the Claim Objections, have been considered and amendments noted.  The claim objection to Claim 10 has been withdrawn.

8.	Applicant's remarks/arguments, see page 9-10, filed 09/28/2022, with respect to the Claim Rejections - 35 U.S.C. §112, have been considered and amendments noted.  The Claim Rejection - 35 U.S.C. §112 to Claim 12 has been withdrawn.

9.	Applicant's amendments/remarks/arguments, see page 10-18, filed 09/28/2022, with respect to the Claim Rejections - 35 U.S.C. §102 and 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot.

10.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

12.	Claims 1-5, 14, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Seo et. al (US-20150071207-A1) referenced hereafter as “Seo”, in view of ISLAM et. al (US-20170359826-A1) referenced hereafter as “ISLAM”.

Regarding Claim 1. (Currently Amended) Seo teaches: A method of operating a target radio node in a radio access network (Seo - ¶0142….If the UE does not receive D2D DCI, the eNB can re-transmit D2D DCI within a short time…. if the UE receives D2D DCI, the UE may inform the eNB that the UE has correctly received D2D DCI through UL signal transmission….; NOTE: procedures i.e. methods of a UE i.e. target node that receives or does not receive D2D DCI, and transmits UL in the form of ACK/NACK to a the eNB can re-transmit D2D DCI to the UE i.e. target node in radio access network comprising communications with eNB), the method comprising: receiving control information transmitted on a first control channel (Seo - ¶0142 See above …. For this purpose, if the UE receives D2D DCI, the UE may inform the eNB that the UE has correctly received D2D DCI through UL signal transmission. …. the UL signal transmitted by the UE may maintain the UL ACK/NACK signal indicating the success or failure of PDSCH signal reception; NOTE: the UE i.e. the target radio node sends UL feedback ACK/NACK pertaining to success or failure of D2D DCI receipt i.e. receiving control information on a downlink channel (DCI) i.e. first control channel in the downlink by UE i.e. the target radio node); and transmitting acknowledgement feedback pertaining to the control information (Seo - ¶0142 See above …. For this purpose, if the UE receives D2D DCI, the UE may inform the eNB that the UE has correctly received D2D DCI through UL signal transmission. …. the UL signal transmitted by the UE may maintain the UL ACK/NACK signal indicating the success or failure of PDSCH signal reception; NOTE: the UE i.e. the target radio node sends UL feedback ACK/NACK pertaining to success or failure of D2D DCI i.e. the control information receipt, with the UL signal maintained on the same UL signaling transmitted by the UE for PDSCH feedback ), the acknowledgement feedback being transmitted in a physical layer channel (Seo - ¶0142 See above; FIG. 3 & ¶0048 …..UE may receive a PDCCH and a PDSCH in step S307 and transmit a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) in step S308; ¶0049….uplink control information transmitted from the UE to the BS ….may include … uplink (UL) ACKnowledgement/Negative ACKnowledgment (ACK/NACK) signal;  NOTE: the UE i.e. the target radio node Sends UL feedback ACK/NACK, the UL feedback signal maintained i.e. sent on the same UL signaling transmitted by the UE for PDSCH feedback i.e. UL signaling from UE to over physical wireless medium to eNB is via UL signaling in the physical layer. i.e. Physical Layer signaling such as a Physical Uplink Control CHannel (PUCCH) used to send UL control ACK/NACK as in fig. 3).  
Assuming arguendo (emphasis added Seo already discloses subject features as noted) Seo does not appear to explicitly teach or strongly suggest: feedback in a physical layer channel
ISLAM discloses: the acknowledgement feedback being transmitted in a physical layer channel (ISLAM FIG. 7D & ¶0125….. at 776, if the UE 702 successfully decodes the DCI to detect the beam change instruction, the UE includes a distinct DMRS sequence in the PUCCH ….. UE 702 transmits at 778 the PUCCH with the distinct DMRS sequence….the distinct DMRS sequence is different from a DMRS sequence used by the UE to transmit the PUCCH if the beam change instruction is not detected in the DCI; FIG. 8B & ¶0127….. at 836, the UE 802 includes a bit in a PUCCH to separately indicate an ACK/NACK response for successful decoding of the DCI and detection of the beam change instruction, and the UE 802 transmits at 838 the PUCCH with the bit; NOTE: UE i.e. target radio node that receives downlink control information i.e. control information in a downlink channel i.e. first control channel and subsequently transmits feedback ACK/NACK indicating successful decoding of the DCI i.e. acknowledgement  pertaining to control information (i.e. the control information), the acknowledgment feedback being transmitted in a Uplink Physical Uplink Control Channel (PUCCH) i.e. Physical layer channel in the form of a bit indicating ACK/NACK and alternately a respective specific DMRS sequence, each for successful decoding of the DCI reception);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with teachings of ISLAM, since ISLAM enables mechanisms for including a bit or a distinct DMRS sequence in a PUCCH to separately indicate an ACK/NACK response for successful decoding of DCI and detection of beam change instruction separate from other ACK/NACK responses such as pertaining to PDSCH reception (ISLAM  ¶0092-¶0094).

Regarding Claim 2. (Currently Amended) Seo teaches: A target radio node for a radio access network (Seo - ¶0142 (ln 4-5)….If the UE does not receive D2D DCI, the eNB can re-transmit D2D DCI within a short time…. if the UE receives D2D DCI, the UE may inform the eNB that the UE has correctly received D2D DCI through UL signal transmission….; NOTE: a UE i.e. target node that receives or does not receive D2D DCI, and transmits UL in the form of ACK/NACK to a the eNB can re-transmit D2D DCI to the UE i.e. target node in radio access network comprising communications with eNB), the target radio node comprising: processing circuitry (Seo – FIG. 19 & ¶00159…modules may also be omitted … as necessary….further…include necessary modules…. processor 1910 is configured to carry out the operations ….detailed operations of the processor 1910 reference may be made to FIGS. 1 to 18; NOTE: processor i.e. processing circuitry) configured to: 
(See the rejection of Claim 1, Claim 2 recites similar and parallel features to Claim 1, and Claim 2 pertains to a radio node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 2. Where applicable, minor differences between claims are noted as appropriate) 
receive control information transmitted on a first control channel; and transmit acknowledgement feedback pertaining to the control information, the acknowledgement feedback being transmitted in a physical layer channel(See the rejection of Claim 1, Claim 2 recites similar and parallel features to Claim 1, and Claim 2 pertains to a radio node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 2. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 3. (Currently Amended) Seo teaches: A method of operating a transmitting radio node in a radio access network (Seo ¶0142 (ln 4-5)….If the UE does not receive D2D DCI, the eNB can re-transmit D2D DCI within a short time; NOTE: procedures i.e. methods of an eNB i.e. Radio node in radio access network comprising communications with UE), the method comprising: 
(See the rejection of Claim 4, Claim 3 recites similar and parallel features to Claim 4, and Claim 3 pertains to method for a transmitting radio node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 3. Where applicable, minor differences between claims are noted as appropriate)
retransmitting, to a target radio node, control information based on acknowledgement feedback pertaining to the control information, the acknowledgement feedback being received in a physical layer channel(See the rejection of Claim 4, Claim 3 recites similar and parallel features to Claim 4, and Claim 3 pertains to method for a transmitting radio node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 3. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 4. (Currently Amended) Seo teaches: A transmitting radio node for a radio access network (Seo ¶0142 (ln 4-5)….If the UE does not receive D2D DCI, the eNB can re-transmit D2D DCI within a short time; NOTE: an eNB i.e. Radio node in radio access network comprising communications with UE), the transmitting radio node comprising processing circuitry (Seo – FIG. 19 & ¶0159…modules may also be omitted … as necessary….further…include necessary modules…. processor 1910 is configured to carry out the operations ….detailed operations of the processor 1910 reference may be made to FIGS. 1 to 18; NOTE: processor i.e. processing circuitry, as also known in prior art) configured to: retransmit (Seo - ¶0142 See above; NOTE: eNB can re-transmit D2D DCI), to a target radio node (Seo - ¶0142 See above; NOTE: If the UE i.e. target node  does not receive D2D DCI, the eNB can re-transmit D2D DCI to the UE i.e. target node), control information based on acknowledgement feedback pertaining to the control information (Seo - ¶0142 See above …. For this purpose, if the UE receives D2D DCI, the UE may inform the eNB that the UE has correctly received D2D DCI through UL signal transmission. …. the UL signal transmitted by the UE may maintain the UL ACK/NACK signal indicating the success or failure of PDSCH signal reception; NOTE: the UE i.e. the target radio node sends UL feedback ACK/NACK pertaining to success or failure of D2D DCI i.e. the control information receipt, with the UL signal maintained on the same UL signaling transmitted by the UE for PDSCH feedback ), the acknowledgement feedback being received in a physical layer channel (Seo - ¶0142 See above; FIG. 3 & ¶0048 …..UE may receive a PDCCH and a PDSCH in step S307 and transmit a Physical Uplink Shared CHannel (PUSCH) and a Physical Uplink Control CHannel (PUCCH) in step S308; ¶0049….uplink control information transmitted from the UE to the BS ….may include … uplink (UL) ACKnowledgement/Negative ACKnowledgment (ACK/NACK) signal;  NOTE: the UE i.e. the target radio node Sends UL feedback ACK/NACK, the UL feedback signal maintained i.e. sent on the same UL signaling transmitted by the UE for PDSCH feedback i.e. UL signaling from UE to over physical wireless medium to eNB is via UL signaling in the physical layer. i.e. Physical Layer signaling such as a Physical Uplink Control Channel (PUCCH) used to send UL control ACK/NACK as in fig. 3).
Assuming arguendo (emphasis added Seo already discloses subject features as noted) Seo does not appear to explicitly teach or strongly suggest: feedback in a physical layer channel
ISLAM discloses: the acknowledgement feedback being transmitted in a physical layer channel (ISLAM FIG. 7D & ¶0125….. at 776, if the UE 702 successfully decodes the DCI to detect the beam change instruction, the UE includes a distinct DMRS sequence in the PUCCH ….. UE 702 transmits at 778 the PUCCH with the distinct DMRS sequence….the distinct DMRS sequence is different from a DMRS sequence used by the UE to transmit the PUCCH if the beam change instruction is not detected in the DCI; FIG. 8B & ¶0127….. at 836, the UE 802 includes a bit in a PUCCH to separately indicate an ACK/NACK response for successful decoding of the DCI and detection of the beam change instruction, and the UE 802 transmits at 838 the PUCCH with the bit; NOTE: UE i.e. target radio node that receives downlink control information i.e. control information in a downlink channel i.e. first control channel and subsequently transmits feedback ACK/NACK indicating successful decoding of the DCI i.e. acknowledgement  pertaining to control information (i.e. the control information), the acknowledgment feedback being transmitted in a Uplink Physical Uplink Control Channel (PUCCH) i.e. Physical layer channel in the form of a bit indicating ACK/NACK and alternately a respective specific DMRS sequence, each for successful decoding of the DCI reception);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with teachings of ISLAM, since ISLAM enables mechanisms for including a bit or a distinct DMRS sequence in a PUCCH to separately indicate an ACK/NACK response for successful decoding of DCI and detection of beam change instruction separate from other ACK/NACK responses such as pertaining to PDSCH reception (ISLAM  ¶0092-¶0094).

Regarding Claim 5. (Previously Presented) Seo in view of ISLAM teaches: The method according to claim 1,
furthermore ISLAM discloses: wherein the control information comprises command type control information(ISLAM FIG. 7D & ¶0125 See claim1 ….. decodes the DCI to detect the beam change instruction….; FIG. 8B & ¶0127 See claim 1 ….successful decoding of the DCI and detection of the beam change instruction….; NOTE: DCI i.e. control information comprises beam change instruction i.e. beam change command type instruction).

Regarding Claim 14. (Currently Amended) Seo teaches: A non transitory computer storage medium storing an executable computer program having instructions that, when executed, causes processing circuitry to at least one of control and perform a method for operating a target radio node in a radio access network (Seo – FIG. 19 & ¶0159…modules may also be omitted … as necessary….further…include necessary modules…. processor 1910 is configured to carry out the operations ….detailed operations of the processor 1910 reference may be made to FIGS. 1 to 18; ¶0160 … memory 1920 is connected to the processor 1910; NOTE: memory i.e. A non transitory computer storage medium connected to processing circuitry configured to carry out the operations), 
(See the rejection of Claim 1, Claim14 recites similar and parallel features to Claim 1, and Claim 14 pertains to a computer storage medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate) 
receiving control information transmitted on a first control channel; and transmitting acknowledgement feedback pertaining to the control information, the acknowledgement feedback being transmitted in a physical layer channel (See the rejection of Claim 1, Claim14 recites similar and parallel features to Claim 1, and Claim 14 pertains to a computer storage medium associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16. (Original) Seo in view of ISLAM teaches: The method according to claim 3, 
(See the rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and Claim 16 pertains to a transmitting radio node as associated to the target radio node of Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 16 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate) 
wherein the control information comprises command type control information (See the rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and Claim 16 pertains to a transmitting radio node as associated to the target radio node of Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 16 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate). 

13.	Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of Eriksson et. al (US-20130083740-A1) referenced hereafter as “Eriksson”.

Regarding Claim 6. (Previously presented) Seo in view of ISLAM teaches: The method according to claim 1, 
furthermore Seo discloses: wherein the control information comprises scheduling type control information (Seo – FIG. 8 & ¶0079… a D2D scheduling message (hereinafter referred to as D2D DCI) transmitted to the subframe #n indicates D2D communication at the subframe #(n+4)…¶0080… D2D DCI detected at each subframe controls D2D communication at the subframes (#5, #13, and #21; FIG. 15 & ¶0135…..allowing one D2D DCI to schedule a plurality of D2D communication subframes;  FIG. 18 & ¶0154…. last D2D DCI capable of scheduling D2D communication at a specific subframe….; NOTE: DCI i.e.  control information in the downlink channel comprises scheduling type information controlling D2D communication at specified subframes), control information indicating at least one of: 
at least one of resources (Seo – FIG. 8 & ¶0079 See above … indicates D2D communication at the subframe #(n+4)…¶0080 See above… controls D2D communication at the subframes (#5, #13, and #21)….; FIG. 15 & ¶0135 See above; FIG. 18 & ¶0154 See above; NOTE: subframes i.e. resources for D2D communication i.e. TX and/or RX ) and transmission parameters for reception of signaling (Seo FIG. 11 & ¶0109…. D2D DCI format; ¶0114…..CRC bit of D2D DCI may receive the corresponding scheduling message, ….. masked with C-RNTI of the UE that is scheduled to perform the D2D transmission operation. …. In addition, reception (Rx) UEs …..receiving signals of the corresponding UE are defined to receive the D2D signal of the UE employing the corresponding C-RNTI, ….a message based on C-RNTI of the transmit (Tx) UE is detected when the Rx UEs attempt to detect the scheduling message using the C-RNTI of the corresponding Tx UE; ¶0115….a Modulation and Coding Scheme (MCS) field, and a DeModulation-Reference Signal (DM-RS) CS (Cyclic Shift) field…aggregates of DM-RS CSs available for D2D communication; ¶0120…D2D DCI is transmitted to each of the Tx UE and the Rx UE, and each message may be defined to have CRC bits that are masked with C-RNTI of the Tx UE and C-RNTI of the Rx UE. In this case, the indicator for indicating the Tx/Rx operation is needed for each message, and this indicator may be defined using the above-mentioned schemes; NOTE: D2D DCI format includes associated MCS, CS indication including C-RNTI masks i.e. transmission parameters,  for effecting reception of signaling by RX UE as corresponding transmitted by TX UE) and
at least one of resources (Seo – FIG. 8 & ¶0079 See above … indicates D2D communication at the subframe #(n+4)…¶0080 See above… controls D2D communication at the subframes (#5, #13, and #21)….; FIG. 15 & ¶0135 See above; FIG. 18 & ¶0154 See above; NOTE: subframes i.e. resources for D2D communication i.e. TX and/or RX ) and transmission parameters for transmission of signaling (Seo FIG. 11 & ¶0109 See above; ¶0115See above; ¶0120See above; NOTE: D2D DCI format includes associated MCS, CS indication including C-RNTI masks i.e. transmission parameters, for effecting transmission of signaling by TX UE as transmitted to corresponding RX UE).
Assuming arguendo (emphasis added Seo already discloses subject features as noted) Seo in view of ISLAM does not appear to explicitly teach or strongly suggest: control information indicating at least one of: 
at least one of resources and transmission parameters for reception of signaling and
at least one of resources and transmission parameters for transmission of signaling
Eriksson discloses: control information indicating at least one of: 
at least one of resources and transmission parameters for reception of signaling (Eriksson - ¶0047 Physical Downlink Control Channel ( PDCCH) is used to carry DCI ..which includes scheduling decisions (e.g., resource grants) and power -control commands.. specifically, one category of DCI includes downlink scheduling assignments, which in turn include PDSCH resource indication, transport format, hybrid-ARQ information; ¶0061 DCI .. for downlink assignments contain, ..resource block assignment, modulation and coding scheme related parameters, and HARQ redundancy version indicators; NOTE: at least one of resources for reception of signaling – PDSCH resource indication for downlink data signaling reception, or at least one of transmission parameters for reception of signaling - transport format or hybrid ARQ information or modulation and coding scheme related parameters for reception of downlink signaling ) and
at least one of resources and transmission parameters for transmission of signaling (Eriksson - ¶0047 Physical Downlink Control Channel ( PDCCH) is used to carry DCI ..which includes scheduling decisions (e.g., resource grants) and power -control commands.. specifically, .. includes a command for power control of the PUCCH used for transmission of hybrid-ARQ acknowledgements in response to downlink scheduling assignments.. uplink scheduling grants, which in turn include PUSCH resource indication, transport format, and hybrid -ARQ-related information....includes a command for power control of the PUSCH.; NOTE: at least one of resources for transmission of signaling – PUSCH resource indication for uplink data signaling reception, or at least one of transmission parameters for transmission of signaling - transport format or hybrid ARQ information, are parameters for reception of downlink signaling),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Eriksson, since Eriksson enables mechanisms for the provision of additional PHICH resources for the provision of PUSCH HARQ feedback to enhance system operations (Eriksson  - ¶0095, ¶0113). 

Regarding Claim 17. (Original) Seo in view of ISLAM teaches:  The method according to claim 3, 
(See the rejection of Claim 6, Claim 17 recites similar and parallel features to Claim 6, and Claim 17 pertains to a transmitting radio node as associated to the target radio node of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 17 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).
wherein the control information comprises scheduling type control information, the control information indicating at least one of: at least one of resources and transmission parameters for reception of signaling; and at least one of resources and transmission parameters for transmission of signaling (See the rejection of Claim 6, Claim 17 recites similar and parallel features to Claim 6, and Claim 17 pertains to a transmitting radio node as associated to the target radio node of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 17 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims  7, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of Li et. al (US-20190349942-A1) referenced hereafter as “Li”.

Regarding Claim 7. (Previously presented) Seo in view of ISLAM teaches: The method according to claim 1, 
furthermore Seo discloses: wherein control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback (Seo – FIG. 18 & ¶0152…. transmitting ACK/NACK signals in response to D2D DCI;¶0153… UE receives D2D DCI at the subframe #0, transmits the associated ACK/NACK to the eNB at the subframe #4, and must perform D2D communication with another UE at the subframe #5: NOTE: in response to receipt of D2D DCI UE transmits ACK/NACK in a specified subframe i.e. the control information in the downlink comprises a resource indication trigger indicating a specific subframe i.e. resource for transmission of ACK/NACK)
Assuming arguendo (emphasis added Seo already discloses subject features as noted) Seo in view of ISLAM does not appear to explicitly teach or strongly suggest: wherein control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback
Li discloses: wherein control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback (LI – FIG. 2 & ¶0083 block 202, the UE analyzes the detected PDCCH, receives PDSCH correspondingly, and determines PUCCH resources feeding back Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information; ¶0084 (ln 4-7) Within Downlink Control Information (DCI) carried by PDCCH scheduling downlink data transmission, information for indicating delay of HARQ-ACK feedback may be included. On the basis of the delay of HARQ-ACK feedback indicated by the DCI, HARQ-ACK information of multiple PDSCHs may be fed back in one PUCCH; NOTE: PDCCH analyzed used to determine or PDCCH which  comprises indication of PUCCH resources for HARQ feedback).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Li, since it enables allocation of  PUCCH resources to improve utilization of upper-limit resources, such as via indicating PUCCH resources in the DCI, which reduces bit overheads of DCI.  Furthermore utilization of DCI information such as HARQ-ACK Resource Offset, flexibility of resource allocation is improved (ARO (Li  - ¶0049, ¶0091). 

Regarding Claim 18. (Original) Seo in view of ISLAM teaches:  The method according to claim 3, 
(See the rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and Claim 18 pertains to a transmitting radio node as associated to the target radio node of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 18 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).
wherein the control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback (See the rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and Claim 18 pertains to a transmitting radio node as associated to the target radio node of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 18 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).

15.	Claims  8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of Wong et. al (US-20190393990-A1) referenced hereafter as “Wong”.

Regarding Claim 8. (Previously Presented) Seo in view of ISLAM teaches:  The method according to claim 1, 
furthermore Seo discloses: wherein control information comprises a response resource indication indicating resources for transmission of acknowledgement feedback, the acknowledgement feedback pertaining to information indicated for reception by the target radio node (Seo – ¶0142 See claim 1; FIG. 18 & ¶0152…. transmitting ACK/NACK signals in response to D2D DCI;¶0153… UE receives D2D DCI at the subframe #0, transmits the associated ACK/NACK to the eNB at the subframe #4, and must perform D2D communication with another UE at the subframe #5: NOTE: in response to receipt of D2D DCI UE transmits ACK/NACK in a specified subframe i.e. the control information in the downlink comprises a resource indication trigger indicating a specific subframe i.e. resource for transmission of ACK/NACK, the UL feedback ACK/NACK pertaining to success or failure of D2D DCI i.e. the control information receipt)
furthermore Seo discloses: a second response resource indication indicating second resources for transmission of second acknowledgement feedback, the second acknowledgement feedback pertaining to second information indicated for reception by the target radio node (Seo  - ¶0142 See claim 1…. UE may maintain the UL ACK/NACK signal indicating the success or failure of PDSCH signal reception; ¶0143…. eNB may construct PDSCH scheduling information using proper (legacy) DCI, and may transmit the PDSCH scheduling information using PDCCH or EPDCCH….the UE reports the success or failure of PDSCH detection to the eNB, resources associated with PDCCH or EPDCCH used for transmission of the PDSCH scheduling information may be used; NOTE: transmitting eNB may construct scheduling information for reporting success or failure of PDSCH reception by  UE i.e. target radio node is also indicated with a response resource for a second ACK/NACK, the ACK/NACK pertaining to the PDSCH i.e. second information reception by UE, i.e. target radio node) 
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: wherein control information comprises a second indication indicating second resources for second feedback.  
	Wong discloses: wherein control information comprises a second response resource indication indicating second resources for transmission of second acknowledgement feedback (Wong – See FIG. 8 & ¶0050 - uplink subframe used for HARQ-ACK feedback of a bundle is indicated in the DCI scheduling of the PDSCH bundle…in FIG. 8, one of the DCIs scheduling the PDSCH in Bundle #1 810 can indicate to the UE to transmit its HARQ-ACK feedback 811, 821, 831 between time .tau..sub.7 and .tau..sub.8, i.e. at subframe 3 of the next radio frame; NOTE: DCI on MPDCCH indicates position of HARQ feedback resources 811, 821, 831 corresponding to PDSCHs in bundles 810, 820, 830 or where 811 is first response resource, 821 is second response resource, 831 is third response resource etc. ), 
the second acknowledgement feedback pertaining to second information indicated for reception by radio node (Wong - FIG. 8 & ¶004 MTC devices; ¶0024 MTC-PDCCH or MPDCCH; ¶0043 10 PDSCH transmissions are divided into Bundle #1 810, Bundle #2 820 and Bundle #3 830… corresponding HARQ-ACK bundling feedbacks 811 (for Bundle #1 810), 821 (for Bundle #2 820) and 831 (for Bundle #3 830) are transmitted between time in .tau..sub.6 and .tau..sub.9 in subframe 3, 4, and 5 respectively ; ¶0044 EOB and SOB indications (note: MPDCCH)….used to indicate the start and end of multiple consecutive bundles shown;  ¶0050 (see above); NOTE: second response 821 is second acknowledgement HARQ feedback pertaining to second bundle 820 or second information indicated on MPDCCH for reception on DL by device (MTC device) ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Wong, since it enables improved HD-FDD throughput via HARQ Feedback (HARQ-ACK) Bundling, with increased efficiency and less restriction on eNB scheduling, improving performance and efficiency of MTC or IoT devices (Wong  - ¶0026, ¶0054). 

Regarding Claim 19. (Original) Seo in view of ISLAM teaches: The method according to claim 3, 
(See the rejection of Claim 8, Claim 19 recites similar and parallel features to Claim 8, and Claim 19 pertains to a transmitting radio node as associated to the target radio node of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 19 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein the control information comprises a second response resource indication indicating second resources for transmission of second acknowledgement feedback, the second acknowledgement feedback pertaining to second information indicated for reception by the target radio node (See the rejection of Claim 8, Claim 19 recites similar and parallel features to Claim 8, and Claim 19 pertains to a transmitting radio node as associated to the target radio node of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 19 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

16.	Claims 9, 10, 20, 21   are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of Qu et. al (US-20140029584-A1) referenced hereafter as “Qu”.

Regarding Claim 9. (Previously Presented) Seo in view of ISLAM teaches: The method according to claim 1, 
furthermore Seo discloses: wherein transmitting the acknowledgement feedback is based on determining whether the control information has been received correctly (Seo - ¶0142 See claim 1; NOTE: the UE i.e. the target radio node sends UL feedback ACK/NACK pertaining to success or failure of D2D DCI i.e. the control information receipt),
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: control information received based on at least one of error coding and reception quality.
Qu discloses: transmitting acknowledgement feedback based on control information received based on at least one of error coding and reception quality (Qu - ¶0090 (ln 17-23) UE may also perform a CRC check using the generalized UE identity since the CRC bits are masked by the generalized UE identity obtained from the eNB. If the CRC check passes, the UE may decide if the decoding of the PDCCH and/or EPDCCH is correct and provide feedback (ACK/NACK) accordingly; NOTE: UE that feeds back ACK or NACK based upon at least one of performing CRC check or error coding check associated with decoding received PDCCH or control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

Regarding Claim 10. (Currently Amended) Seo in view of ISLAM teaches:  The method according claim 1, 
furthermore Seo discloses: wherein the control information is transmitted in a control information message on [[a]] the first control channel (Seo - ¶0142 See claim 1 ; NOTE: the UE i.e. the target radio node sends UL feedback ACK/NACK pertaining to success or failure of D2D DCI receipt i.e. receiving control information on a downlink channel (DCI) i.e. first control channel in the downlink by UE i.e. the target radio node),  the first control channel being one of a dedicated channel (Seo – FIG. 4 & ¶0050….shows a control channel contained in a control region; ¶0143….the eNB transmits D2D DCI using specific PDCCH or EPDCCH resources; NOTE: PDCCH i.e. control information in dedicated control region comprising PDCCH channel ) and a shared channel
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: being one of a shared channel
Qu discloses: control information is transmitted in a control channel,  the control channel being one of a dedicated  and a shared channel (Qu – FIG. 2, FIG. 3 & ¶0047 a downlink frame 300 including an EPDCCH.. downlink frame 300 includes an EPDCCH 305 that may also be a downlink control channel with similar functionality as a PDCCH, but EPDCCH 305 may be located in a data region 310 of downlink frame 300 instead of being limited to being located in a control region 315 of downlink frame 300: NOTE: control information on control channel - PDCCH or EPDCCH transmitted with the control channel being one of a dedicated channel or PDDCH region in FIG. 3  and/or at least one of a shared channel or data region EPDCCH in data region allocated with other PDSCH – Physical downlink shared channel region   )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

Regarding Claim 20. (Original) Seo in view of ISLAM teaches:  The method according to claim 3, 
(See the rejection of Claim 9, Claim 20 recites similar and parallel features to Claim 9, and Claim 20 pertains to a transmitting radio node as associated to the target radio node of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 20 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein transmitting the acknowledgement feedback is based on determining whether the control information has been received correctly based on at least one of error coding and reception quality (See the rejection of Claim 9 , Claim 20 recites similar and parallel features to Claim 9, and Claim 20 pertains to a transmitting radio node as associated to the target radio node of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 20 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 21. (Currently Amended) Seo in view of ISLAM teaches:  The method according to claim 3, 
(See the rejection of Claim 10, Claim 21 recites similar and parallel features to Claim 10, and Claim 21 pertains to a transmitting radio node as associated to the target radio node of Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 21 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein the control information is transmitted in a control information message on [[a]] the first control channel, the first control channel being one of a dedicated channel and a shared channel (See the rejection of Claim 10, Claim 21 recites similar and parallel features to Claim 10, and Claim 21 pertains to a transmitting radio node as associated to the target radio node of Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 21 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

17.	Claims  11  are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of  XUE et. al (US-20200028629-A1) referenced hereafter as “XUE”.

Regarding Claim 11. (Previously Presented) Seo in view of ISLAM teaches:   The method according to claim 1,
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: wherein the control information comprises a position indication indicating a position of the acknowledgement feedback at least one of: 
relative to second acknowledgement feedback; and in a feedback codebook.  
XUE which discloses: control information indicating a position of acknowledgement feedback (XUE – FIG. 7 A- D & ¶0250 (ln 7-15)  FIG. 7 A ..When excessive downlink transmission code words are scheduled in the subframe 0, the subframe 1, and the subframe 3, a limited capacity of the UL control region in the subframe 3 possibly is not enough to simultaneously carry excessive ACK/NACK information.., sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 3 ..additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7B.  Alternatively, sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 0 or the subframe 1 may be additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7C; ¶0252 adding, to downlink control information (Downlink Control Information, DCI) for the downlink data packet, a field used to carry the additional time delay; ¶0254 delivering the additional time delay to the user equipment by using the bit value of the newly-added field in the downlink control information DCI; NOTE: DCI or control information comprises additional delay information indicating position of UL ACK/NACK or acknowledgement feedback corresponding to specific DL subframe data); 
XUE furthermore discloses: wherein the control information comprises a position indication indicating a position of the acknowledgement feedback at least one of :
relative to second acknowledgement feedback (XUE – FIG. 7 & ¶0250 (ln 1-8) ACK/NACK information corresponding to downlink data packets transmitted in a subframe 0, a subframe 1, and a subframe 3 should all be sent in a UL control region in the subframe 3; ¶0250 (ln 16-20) Alternatively, sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 0 or the subframe 1 may be additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7C; ¶0275 in FIG. 7A, if the eNB uses a rule of "determining an additional delay based on a service type", and a service priority of the downlink data packet sent in the subframe 3 is higher than service priorities of downlink data packets sent in the subframe 0 and the subframe 1, ACK/NACK information needs to be returned as soon as possible for the downlink data packet sent in the subframe 3… an additional time delay corresponding to the downlink data packet sent in the subframe 3 is set to zero…shown in FIG. 7C, ..sending of the ACK/NACK information corresponding to the downlink data packet sent in the subframe 1 is additionally delayed ; NOTE: control information comprises at least one of additional delay information in DCI for ACK/NACK (first acknowledgement corresponding first DL subframe 1 is set to 1 subframe, or is additionally delayed relative to ACK/NACK (second acknowledgement) corresponding to DL Subframe 2 set to zero ) 
and in a feedback codebook (XUE - ¶0254 when scheduling downlink data in various subframes, ..eNB may add a new additional field to downlink control information DCI for the downlink data, to indicate, by using different bit values of the newly-added field, an additional time delay needed by ACK/NACK information corresponding to downlink data in a current subframe. ..shown in Table 3,assuming .. four different additional time delays,….respectively 0 subframes, 1 subframe, 2 subframes, and 3 subframes, the eNB may add a two-bit newly-added field to the downlink control information DCI ..to deliver the additional time delay to the corresponding user equipment NOTE: control information or DCI comprises at least one of a field of two bit values from a table, each bit value or bit codes indicating individual additional feedback delay pertaining to corresponding downlink subframes, as derived from the table of values/codes  or a feedback code book ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of XUE, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

18.	Claims  12, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of ISLAM, further in view of  Babaei et. al (US-20190068317-A1) referenced hereafter as “Babaei”.

Regarding 12. (Currently Amended) Seo in view of ISLAM teaches:  The method according to claim 1, 
furthermore ISLAM discloses: wherein the acknowledgement feedback is transmitted on a second control channel, the second control channel being one of a dedicated channel (ISLAM FIG. 7D & ¶0125 See claim 1; FIG. 8B & ¶0127 See claim 1; NOTE: UE i.e. target radio node that receives downlink control information i.e. control information in a downlink channel i.e. first control channel and subsequently transmits feedback ACK/NACK indicating successful decoding of the DCI i.e. acknowledgement  pertaining to control information (i.e. the control information), the acknowledgment feedback being transmitted in a Uplink Physical Uplink Control Channel (PUCCH) i.e. a second control Channel PUCCH (different from DCI (PDCCH) i.e. the first in the downlink) in the form of a bit indicating ACK/NACK and alternately a respective specific DMRS sequence, each for successful decoding of the DCI reception) and a shared channel.
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: being one of a shared channel,
Babaei discloses: feedback transmitted on a control channel, the control channel being one of a dedicated channel and a shared channel (Babaei - ¶00207 a HARQ feedback timing may be indicated in a DCI scheduling a downlink transmission (e.g., a PDSCH). In an example, DCI may comprise a field with a value/number/integer that indicates the time between the downlink transmission and HARQ feedback corresponding to the downlink transmission (e.g., ACK or NACK). The HARQ feedback may be transmitted on a PUCCH and/or PUSCH; NOTE: DCI that indicates HARQ feedback on one of a PUCCH (dedicated control channel) or one of HARQ Feedback (note: UCI) on PUSCH (shared channel that comprises UCI feedback information)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Babaei, since it enables implementation of enhanced signaling mechanisms between a base station and a wireless device to improve uplink spectral efficiency and reduce decoding error rates when dynamic and configured grants are implemented (Babaei - ¶0265).
	
Regarding Claim 13. (Currently Amended) Seo in view of ISLAM teaches:    The method according to claim 1, 
furthermore ISLAM discloses: wherein the acknowledgement feedback is transmitted on a channel, the channel being one of a dedicated channel (ISLAM FIG. 7D & ¶0125 See claim 1; FIG. 8B & ¶0127 See claim 1; NOTE: UE i.e. target radio node that receives downlink control information i.e. control information in a downlink channel i.e. first control channel and subsequently transmits feedback ACK/NACK indicating successful decoding of the DCI i.e. acknowledgement  pertaining to control information (i.e. the control information), the acknowledgment feedback being transmitted in a Uplink Physical Uplink Control Channel (PUCCH) i.e. a second control Channel PUCCH (different from DCI (PDCCH) i.e. the first in the downlink) in the form of a bit indicating ACK/NACK and alternately a respective specific DMRS sequence, each for successful decoding of the DCI reception) and a shared channel.
Seo in view of ISLAM does not appear to explicitly disclose or strongly suggest: a data channel
Babaei discloses: wherein acknowledgement feedback is transmitted on a data channel, the data channel being one of a dedicated channel and a shared channel (Babaei - ¶00207 a HARQ feedback timing may be indicated in a DCI scheduling a downlink transmission (e.g., a PDSCH). In an example, DCI may comprise a field with a value/number/integer that indicates the time between the downlink transmission and HARQ feedback corresponding to the downlink transmission (e.g., ACK or NACK). The HARQ feedback may be transmitted on a PUCCH and/or PUSCH; NOTE: DCI that indicates HARQ feedback transmitted at least on a PUCCH (dedicated control channel) and/or on PUSCH (shared data channel)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo in view of ISLAM with teachings of Babaei, since it enables implementation of enhanced signaling mechanisms between a base station and a wireless device to improve uplink spectral efficiency and reduce decoding error rates when dynamic and configured grants are implemented (Babaei - ¶0265)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        OCT 17, 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414